Citation Nr: 0114384	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon.  During the course of this appeal, the 
veteran's claim has been processed not only by the RO in 
Portland, Oregon, but also the regional offices in North 
Little Rock, Arkansas, and Waco, Texas.  In June 1998, the 
Board remanded the claim to the North Little Rock, Arkansas, 
RO for the purpose of obtaining additional medical 
information.  The claim has since been returned to the Board 
for review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  Service medical records show treatment for an acute 
trauma to the left knee in July 1967.  Range of motion was 
limited and there was pain on motion.  The veteran was 
subsequently treated and then returned to full active duty.  
Her discharge physical was negative for any findings of 
residuals of a left knee injury.

3.  The veteran now suffers from a left knee disability.

4.  Adequate medical evidence has not presented that would 
etiologically relate the veteran's inservice left knee injury 
with her current left knee disability. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has come before VA requesting that service 
connection be granted for the residuals of a left knee 
injury.  She maintains that as a result of an injury in 1967, 
while she was in the US Navy, she developed a permanent left 
knee disability for which she now seeks VA benefits.  The RO 
has denied her claim and she has, as noted above, appealed to 
the Board for review.

Per the veteran's service medical records, in July 1967, the 
veteran fell on her left knee landing directly on the 
patella.  She was seen by a doctor who noted that there was 
swelling and pain on palpation of the patella.  The 
collateral and cruciate ligaments were stable and the range 
of motion was moderately limited due to pain and effusion.  
She was diagnosed as having a sprained left knee with a 
contusion of the left patella.  She was placed on crutches.  

Six months later, in January 1968, she underwent a discharge 
physical.  Residuals of the left knee injury were not noted.  
Upon completion of the physical, the doctor reported that the 
veteran was qualified to perform all duties of her rate at 
sea or on foreign service.  

In August 1993, she applied for VA compensation benefits.  To 
support her claim, she submitted a copy of a private medical 
record showing treatment for swelling and pain in the left 
knee.  The record was dated May 1980.  The veteran told the 
examiner that the only injury she had to the knee was the one 
that occurred while she was in the Navy.  She stated that the 
knee had recently started to cause her problems.  The 
examiner noted that there was some tenderness over the distal 
medial femoral condyle.  Yet, the ligaments were stable, 
there was no locking, and an x-ray film was negative.  She 
was not given a specific disability diagnosis; instead, she 
was told to rest the knee and apply heat.  

Also submitted was a record, dated June 1993, showing 
treatment for a left knee disability.  The examiner recorded 
the following oral history given to him by the veteran along 
with his assessment of the then current left knee condition:

By history, the patient . . . states that 
she first injured her knee while in the 
Navy in 1967.  She states that at that 
time she was on crutches for three weeks.  
No other treatment was instituted.  She 
said that they told her she might have 
some long-term sequelae from this injury.  
She did not have surgery.  The patient 
improved and states that by the late 
1970s she started to notice some symptoms 
in her left knee and these have slowly 
progressed. . . . .

ASSESSMENT:  Patient with some chronic 
long-term knee problems.  A lot of this 
seems to be patellofemoral in nature with 
some abnormal changes.  It is difficult 
to say what the original injury was.  It 
may have been involved with the 
patellofemoral joint or potentially even 
at this location.  No significant 
evidence of x-ray changes consistent with 
arthritis at this time. . . . 

A VA medical treatment record, dated April 25, 1995, shows a 
comment indicating arthritis of the left knee.  This 
condition was reported as "service-connected".  The 
veteran's other VA medical treatment records from March 1993 
to the present do not show treatment for a left knee 
disability.

The veteran underwent a VA orthopedic examination of her knee 
in September 1996.  The veteran told the examiner about the 
inservice injury to the left knee and the problems that she 
was having therewith.  Upon completion of the examination, 
the veteran was diagnosed as having chronic strain of the 
left knee, chondromalacia patella, and mild degenerative 
joint disease.  The doctor did not provide an etiology for 
these knee disabilities.

The veteran also received treatment from a private physician 
in 1997 for pain in the left knee.  The physician's report 
merely reported that there was an injury to the knee in 1967 
when the veteran was in the Navy.  The treating physician did 
not link her current manifestations and symptoms with that 
injury.

After the veteran's claim was forwarded to the Board, the 
veteran's accredited representative sent the claims folder to 
a doctor who proffered the following opinion:

After a careful review of this veteran's 
medical records, I feel that it is 
possible that Ms. G.['s] present knee 
condition is due to previous injury, most 
probably while on active duty.

Upon reviewing the claims folder, the Board, in June 1998, 
remanded the claim to the RO for the purpose of obtaining 
additional medical evidence.  The Board asked that an opinion 
be provided as to the etiology of the veteran's current knee 
condition.

As a result of the Board's remand, in November 1998, an 
orthopedic exam of the veteran's left knee was accomplished.  
The examiner noted that he had reviewed the veteran's medical 
and claims files.  Unlike previous examination histories, 
during the veteran's recitation of her left knee problems, 
she stated that in 1980, twelve years after her discharge 
from the Navy, she fell again, injuring her left knee.  Upon 
completion of the exam, the doctor reported that the veteran 
had arthralgia of the left knee but the etiology of the 
condition was unknown.  He further wrote:

Based on this patient's available medical 
records, I do not believe that it is 
likely that the patient has a left knee 
disability that began in service.

No findings today indicated additional 
medical development.

The rationale for these conclusions is 
based on physical findings in the 
history.  It has been 30 years since this 
patient was discharged.  The patient does 
not show degenerative changes that would 
be expected if the mechanics of the knee 
joint were disturbed by an injury that 
occurred in 1967.  Such findings are not 
present.  There is also not a 
chronological continuity of symptoms that 
were consistent followed by examinations, 
followed by specific treatment, followed 
by investigative procedures, that one 
would expect from a knee injury that was 
severe and dated back to 1967.

The RO continued to deny the veteran's claim for service 
connection and it has since been returned to the Board for 
review.

II.  Analysis

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:  furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102)); on receipt of a substantially complete 
application, telling the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103)).

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the duty to assist includes 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b))).  Additionally, in cases 
of disability compensation, the VA is responsible for 
obtaining service medical records and other relevant records 
pertaining to active military service that are held by a 
governmental entity, obtaining VA medical treatment or 
examination reports if the claimant provides sufficient 
information to locate the records, and obtaining any other 
relevant Federal records that the claimant adequately 
identifies and authorizes the Secretary to obtain (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c))); and providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d))). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The veteran did 
provide all of the private medical records that she could 
obtain.  Per the veteran, those records that were not 
submitted were not available having been destroyed by the 
private physician.  She has not suggested that she received 
any other treatment for a knee disability except as noted.  
Additionally, the veteran's service medical records and her 
VA medical records have been associated with the file.  There 
is no indication of additional relevant evidence that has not 
been associated with the file.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, 
presumptive service connection is not for consideration.  Cf. 
38 C.F.R. § 3.309 (2000).

The veteran has asserted that the left knee disability from 
which she now suffers is related to the left knee injury she 
endured while she was in service in 1967.  However, despite 
her assertions, medical evidence corroborating her claim has 
not been presented.  The service medical records do not show 
that she was suffering from residuals of the injury upon her 
separation from service.  Moreover, except for the statement 
from the one doctor, none of the post-service medical records 
demonstrate that her current condition is related to her 
military service.  In fact, a VA physician has written that 
the veteran's current knee disability is not related to the 
service injury because there has been a lack of continuity of 
pain and symptoms, along with treatment, since the injury.  

Besides the accredited representative's statement, there are 
only the assertions made by the veteran.  Notwithstanding 
those statements which were made in good faith, the veteran 
is not a doctor or medically trained, and she is not 
competent to etiologically link her current condition with an 
injury which occurred over 34 years ago.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran's accredited representative has argued that the 
opinion provided by its in-house doctor fulfills the 
provisions of 38 C.F.R. § 3.303(d) (2000) since a medical 
professional has linked the veteran's service injury with her 
present left knee condition.  The Board holds that the 
statement is inconclusive and speculative.  That is, the 
doctor opined that it was "possible" that her present 
condition was due to a previous injury "probably" incurred 
while on active duty.  

This evidence is deemed to be of limited weight as the 
statement fails to assert a medical basis upon which the 
supposition was predicated.  The United States Court of 
Veterans Appeals, hereinafter the Court, has made it clear 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993)(an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence") (citing Sklar v. Brown, 5 
Vet. App. 140, 145-46 (1993)); Kates v. Brown, 5 Vet. App. 
93, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992)); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); see 
also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).

In other words, since the doctor couched their statement with 
the speculative terms possible and probably, such an opinion 
constitutes "non-evidence" with no positive or negative 
weight, or at best, little positive weight due to its lack of 
rationale or explanation.  An examiner's opinion must be 
supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For the reasons and bases provided above, 
the evidence in this case preponderates against the claim for 
service connection for the residuals of a left knee injury.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).  The veteran's 
claim is thus denied.  


ORDER

Entitlement to service connection for the residuals of a left 
knee injury is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


